DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/27/2022 has been entered.


Claim Rejections - 35 USC § 112
Claims 1-3, 5-6, 8-9, 11, 16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 each recite “a comb-type high molecular weight dispersant”. The term “high molecular weight” is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what molecular weight is considered to be “high”. Dependent claims are rejected for the same reasons.



Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 5-6, 8-9, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agawa et al. (JP 2003-055612) in view of Simms et al. (US 5,424,364) or Gallegos et al. (EP 3279230).
Note: citations refer to the machine translation of JP ‘612 mailed 3/30/2022. Not all paragraph numbers appear in the translation, but enough do that citations refer to the appropriate paragraph numbers.
Regarding claim 1:
Agawa discloses a thermosetting powder coating comprising a thermosetting resin, a curing agent, and glass beads [abstract; 0006]. The glass beads have an average particle diameter of 0.1-100 μm, and more preferably 30 μm or less, and have a sphericity (circularity) of 0.9 or more [0064]. The glass beads comprise materials that are broadly “thermally conductive” including various glasses, silica, alumina, and carbon [0063].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the particle diameter and circularity of the glass beads, including over values within the presently claimed range, to provide a powder coating according to Agawa having the properties desired for a given end use.
Agawa is silent with regard to the use of a comb-type dispersant.
Such dispersants were known in the art. For example, Simms discloses a comb polymer pigment dispersant comprising acidic functional groups (col 1 ln 5+; col 3 ln 3-23). Although it is unclear what the present limitation of “high molecular weight” requires, note that Simms teaches molecular weights of 4,000-50,000 (col 3 ln 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Simms to improve dispersion of the particles of Agawa.
Alternatively, Gallegos discloses compositions comprising a resin, inorganic filler and a dispersant [abstract; 0001]. Suitable fillers include a variety of materials, such as alumina [0059-0060]. The dispersant is a comb polymer comprising an acid group [0016]. The dispersant improves the dispersibility of the filler in the composition and the stability thereof [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Gallegos to improve dispersion of the particles of Agawa.
Regarding claim 3:
Agawa teaches the thermosetting resin comprises epoxy resin [0026; 0052].
Regarding claims 5-6:
Agawa teaches the glass beads make up 5-60% by weight of the powder coating [0064]. The residual of the powder coating comprises the thermosetting resin and the curing agent. The resin is used in amounts of 2.0 to 0.5 equivalents relative to the curing agent [0062].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the amount of the glass beads and thermosetting resin, including over values within the presently claimed range, to provide a powder coating according to Agawa having the properties desired for a given end use.
Regarding claim 8:
Agawa teaches a thermosetting resin, a curing agent, and glass beads as discussed above. 
Agawa is silent with regard to the use of a comb-type dispersant.
Such dispersants were known in the art. For example, Simms discloses a comb polymer pigment dispersant comprising acidic functional groups (col 1 ln 5+; col 3 ln 3-23). Although it is unclear what the present limitation of “high molecular weight” requires, note that Simms teaches molecular weights of 4,000-50,000 (col 3 ln 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Simms to improve dispersion of the particles of Agawa. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of dispersant, including over amounts presently claimed, to provide the desired dispersion and viscosity properties desired for a given end use.
Alternatively, Gallegos discloses compositions comprising a resin, inorganic filler and a dispersant [abstract; 0001]. Suitable fillers include a variety of materials, such as alumina [0059-0060]. The dispersant is a comb polymer comprising an acid group [0016]. The dispersant improves the dispersibility of the filler in the composition and the stability thereof [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Gallegos to improve dispersion of the particles of Agawa. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of dispersant, including over amounts presently claimed, to provide the desired dispersion and viscosity properties desired for a given end use.
Regarding claims 9, 18 and 20:
Agawa teaches coating an article [0008].


Claim(s) 2, 11, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agawa et al. (JP 2003-055612) in view of Simms et al. (US 5,424,364) or Gallegos et al. (EP 3279230) as applied above, and further in view of Ikeda et al. (US 2017/0210886).
Regarding claims 2 and 21-22:
Agawa discloses a thermosetting powder coating comprising a thermosetting resin, a curing agent, and glass beads as previously explained. The glass beads comprise materials that are broadly “thermally conductive” including alumina [0063].
Agawa is silent with regard to the use of two kinds of alumina having different average particle sizes as claimed. 
Such particle blends were known in the art. Ikeda discloses a resin composition comprising thermally conductive spherical alumina powder and curing agents [0001; 0044; 0055]. The resin includes thermosetting resins such as silicone-resin or rubber [0043]. The alumina has an average sphericity (circularity) of 0.85 or more [0017] and an average particle size of 0.1-100 μm, preferably 0.6 to 50 μm [0018]. Ikeda teaches the use of a blend of two alumina particles having different average particle sizes [0018; 0047-0051; Table 1; Table 4]. Example relative mass ratios of the largest particles to the smallest particles include 60:40; 54:10; and 90:10, which affects the average particle diameter [Table 4]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the particle diameter and circularity of the alumina, including over values within the presently claimed range, to provide a powder coating according to Agawa having the properties desired for a given end use. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a blend of two alumina particles having different average particle sizes and further varying the mass ratio thereof, including over amounts presently claimed, to provide the desired overall average particle diameter and thermal conductivity properties desired for a given end use.
Regarding claim 11:
Agawa teaches the glass beads make up 5-60% by weight of the powder coating [0064]. The residual of the powder coating comprises the thermosetting resin and the curing agent. The resin is used in amounts of 2.0 to 0.5 equivalents relative to the curing agent [0062].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the amount of the glass beads and thermosetting resin, including over values within the presently claimed range, to provide a powder coating according to Agawa having the properties desired for a given end use.
Regarding claim 16:
Agawa teaches coating an article [0008].
Claim(s) 1-2, 5, 8-9, 11, 16, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2017/0210886) in view of Simms et al. (US 5,424,364) or Gallegos et al. (EP 3279230).
Regarding claims 1 and 8:
Ikeda discloses a resin composition comprising thermally conductive spherical alumina powder and curing agents [0001; 0044; 0055]. The resin includes thermosetting resins such as silicone-resin or rubber [0043]. The alumina has an average sphericity (circularity) of 0.85 or more [0017] and an average particle size of 0.1-100 μm, preferably 0.6 to 50 μm [0018]. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the particle diameter and circularity of the alumina, including over values within the presently claimed range, to provide a powder coating according to Agawa having the properties desired for a given end use.
There is no disclosure in Ikeda that the composition is for powder coating materials. However, the recitation in the claims that the composition is “for powder coating materials” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Ikeda discloses a composition as presently claimed, it is clear this would be capable of performing the presently claimed intended use as required in the above cited portion of the MPEP.
Ikeda is silent with regard to the use of a comb-type dispersant.
Such dispersants were known in the art. For example, Simms discloses a comb polymer pigment dispersant comprising acidic functional groups (col 1 ln 5+; col 3 ln 3-23). Although it is unclear what the present limitation of “high molecular weight” requires, note that Simms teaches molecular weights of 4,000-50,000 (col 3 ln 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Simms to improve dispersion of the particles of Agawa. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of dispersant, including over amounts presently claimed, to provide the desired dispersion and viscosity properties desired for a given end use.
Alternatively, Gallegos discloses compositions comprising a resin, inorganic filler and a dispersant [abstract; 0001]. Suitable fillers include a variety of materials, such as alumina [0059-0060]. The dispersant is a comb polymer comprising an acid group [0016]. The dispersant improves the dispersibility of the filler in the composition and the stability thereof [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a comb polymer dispersant as taught by Gallegos to improve dispersion of the particles of Agawa. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of dispersant, including over amounts presently claimed, to provide the desired dispersion and viscosity properties desired for a given end use.
Regarding claims 2 and 21-22:
Ikeda teaches the use of a blend of two alumina particles having different average particle sizes [0018; 0047-0051; Table 1; Table 4]. Example relative mass ratios of the largest particles to the smallest particles include 60:40; 54:10; and 90:10, which affects the average particle diameter [Table 4]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a blend of two alumina particles having different average particle sizes and further varying the mass ratio thereof, including over amounts presently claimed, to provide the desired overall average particle diameter and thermal conductivity properties desired for a given end use.
Regarding claims 5 and 11:
Ikeda teaches the use of 60-80 vol% of the alumina particles [0042].
Ikeda is silent with regard to the relative mass amount of the alumina particles and the thermosetting resin.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amount of alumina and therefore the relative amount of the resin, including amounts within the presently claimed ranges, to provide the thermal conductivity desired for a given end use.
Regarding claims 9, 16, 18, and 20:
Ikeda is silent with regard to a coated article. One of ordinary skill in the art, however, would have been motivated to use Ikeda’s composition for its thermal conducting properties. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Ikeda’s composition to an article to provide improved thermal conducting properties.


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.

Applicant argues neither of previously cited Agawa and Ikeda discloses a dispersant (D) as presently claimed (p7).
The examiner agrees with Applicant that both references are silent with regard to such a dispersant. The examiner provides newly cited Simms and Gallegos to establish that the presently claimed dispersant was known in the art such that the presently claimed invention would have been obvious to one of ordinary skill in the art. Therefore, the present claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787